Appleton, C. J.
The plaintiff as a deputy-sheriff attached a mail-wagon and two horses, which were then in use upon the mail route in carrying the mail. The question raised is whether such attachment is valid. The law on this subject is clearly thus stated by Bell, J., in B. & C. & M. R. R. Co. v. Gilmore, 37 N. H. 410. “ The property of individuals, who owe duties to the public, is not for that reason exempted from liability to the ordinary process of law, except so long as it is in actual use in discharge of that duty-Such is the case of the contractor to carry the mail. It has never been held, that the steamboat, or coach and horses, used in the conveyance of the mail, were exempt when not in use. Briggs v. Strange, 17 Mass. 409; Potter v. Hall, 3 Pick. 368.”
By the statutes of the United States of March 3, 1825, § 9, “ if any person shall knowingly and willfully obstruct or retard the passage of the mail, or of any driver or carrier, or of any horse or *430carriage carrying the same, be shall, upon conviction for every such offense, gay a fine not exceeding one hundred dollars,” etc. Briglitly’s Digest, 218. The attachment, knowingly, of the mail-coach and horses, while carrying the mail, must be deemed a willful obstruction and retarding the passage of the mail.
The receipt is in the alternative, to pay one hundred dollars on ' demand, or to redeliver the articles attached. The attachment in such cáse is dissolved. Treat v. Waterman, 49 Maine, 309.
The attachment being illegal, the officer is not liable to the creditor. As the liability of the receiptor is only co-extensive with that of the officer, and as the officer is not liable, the receiptor must be discharged. Plaisted v. Hoar, 45 Maine, 380.

Plaintiff nonsuit.

Kent, WaltoN, DickeesoN, Baeeows, and Talley, JJ., concurred.